Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-6 and 8-20 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on April 4, 2022, in response to the office action mailed on January 3, 2022, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, an apparatus with a serial data input port to receive input from a first electronic device in a daisy chain of electronic devices, a serial data output port to send output to a second electronic device in the daisy chain of electronic devices, a chip select input port to receive input from a third electronic device, and an interface circuit to receive information on the serial data input port and based on a determination that the information includes a second received command is to be selectively executed by the apparatus, execute the second received command upon a changed edge (which is subsequent to receiving the second received command) on the chip select input port. 
Further, none of the prior arts of record discloses, alone or in combination, determining that a given electronic device in a plurality of electronic devices connected in a daisy chain is to selectively execute a first command; based on a determination that the given electronic device is to execute the first command, issue a complex command to the plurality of electronic devices connected in a daisy chain through the serial data output port; and with the complex command indicate to the plurality of electronic devices that additional commands are to be selectively executed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated April 11, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data processing and device selection within daisy-chained devices:
U.S. PATENT NUMBERS:
2003/0123473 A1 – [Paragraph 0049]
2012/0072628 A1 – “The SPI multiplex slave device includes an independent slave select (SS) output pin coupled to each one of the SPI non-multiplex slave devices for sending an activation signal to a selected SPI slave device in response to receiving a command from the master device containing identification of the selected SPI slave device” [Abstract]
2016/0328353 A1 – [Claims 1 and 7]
4,914,574 A – [Claim 1]
8,384,427 B1 – [Claim 12]
CONCLUDING REMARKS	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        April 22, 2022

/Farley Abad/Primary Examiner, Art Unit 2181